Citation Nr: 1210777	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  99-06 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an extra-schedular evaluation for right knee traumatic synovitis with incoordination secondary to pain for the period from February 17, 1998, to December 29, 2002.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active service from May 1960 to May 1963. 

The case came originally before the Board of Veterans' Appeals  (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted the Veteran's claim for service connection for traumatic synovitis of the right knee at a disability rating of 10 percent, and denied his claim of service connection for a low back disorder.  The case was subsequently transferred to the RO in Fort Harrison, Montana. 

In July 1999, the Veteran testified at a hearing at the RO before a hearing officer; a copy of this transcript has been associated with the record. 

Following a September 2001 remand to the RO for additional development, the Board issued a decision in October 2002 regarding the Veteran's claims.  The October 2002 Board decision denied the Veteran's claim of service connection for a low back disorder, but granted a 30 percent disability rating for the right knee disability effective the original date of claim in February 1998, including a period of temporary total disability evaluation due to hospitalization. 

The appellant appealed the October 2002 Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Following an October 2003 Joint Motion for Partial Remand, an October 2003 Court decision vacated and remanded the October 2002 Board decision.  In October 2003, the Veteran requested that his claims folder be transferred to the RO located in Muskogee, Oklahoma.  In August 2004, the Board remanded the case for additional development. 

The Board remanded the case in July 2008 for additional development.  After the required development was completed, it was returned to the Board.  In April 2009, the Board denied service connection for a low back disorder; entitlement to a disability rating in excess of 30 percent for right knee traumatic synovitis with incoordination secondary to pain for the period from February 17, 1998, to December 29, 2002; and entitlement to a disability rating in excess of 30 percent for right total knee replacement as of February 1, 2004.  The appellant appealed the Board's April 2009 decision to the Court.  Following a November 2009 Joint Motion to Remand the BVA Decision on Appeal (Joint Motion), a November 2009 Court decision vacated and remanded the April 2009 Board decision. 

In a March 2010 decision, the Board denied entitlement to a disability rating in excess of 30 percent for right total knee replacement as of February 1, 2004.  The Board remanded the issues currently on appeal for additional development. 

The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's multilevel degenerative disc disease is related to active duty.  

2.  For the period from February 17, 1998, to December 29, 2002, the manifestations of the Veteran's right knee traumatic synovitis with incoordination secondary to pain were not wholly encompassed by the schedular criteria, the schedular criteria were shown to be inadequate, and the Veteran's exceptional disability picture exhibited other related factors such as marked interference with employment.

3.  In assigning an extraschedular rating for right knee traumatic synovitis with incoordination secondary to pain, the criteria for rating ankylosis of the knee is an appropriate guide to describe that level of the Veteran's right knee disability which was not contemplated in the schedular criteria.





CONCLUSIONS OF LAW

1.  Right knee traumatic synovitis with incoordination secondary to pain was incurred during active duty. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The criteria for an initial extraschedular rating of 60 percent for service-connected right knee traumatic synovitis with incoordination secondary to pain, for the period from February 17,1998, to December 29, 2002, have been met.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011); 38 C.F.R. § 3.321(b)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has a current back disability that is a result of an in-service parachute accident or an in-service motorcycle accident.  Service treatment records reflect that the Veteran was seen in October 1960 for pain in the middle of his back after lifting heavy material.  The examiner noted that the Veteran had been in a motorcycle accident one week prior.  The Veteran was instructed to return to the clinic if the pain persisted.  In August 1961, the Veteran was in a parachute accident in which he landed in a tree and injured his right knee.  Service treatment records reflect that he was hospitalized from August through October for treatment of his knee.  The records do not reflect treatment of his back during this time.  In January 1962, the Veteran was seen for injuries to his right knee and his buttocks.  His separation examination does not reflect diagnosis of or treatment for a back disorder. 

Post-service medical records reflect several work-related injuries, beginning in 1976, to the Veteran's back, which resulted in several back surgeries, the first being in 1977. 

The Veteran was provided a VA examination in February 2006.  The examiner concluded that the Veteran's claimed back disorder was not incurred in nor became manifest during active service, nor within one year of active service, and that it was at least as likely as not related to a post-service on-the-job injury. 

In an April 2008 statement, the Veteran's attorney argued that the February 2006 VA examiner premised her conclusion that there was no back injury resulting from the in-service parachute accident on the fact that the service treatment records did not mention a low back injury or symptoms.  The representative observed that the examiner appeared to have rejected the contentions of the Veteran and to have based her opinion on the medical records alone. 

The Veteran has contended that he injured his back in an in-service parachute accident and has submitted statements from fellow servicemen that support his contention.  These statements are considered lay evidence, which is defined as any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  The Veteran is offering these statements not to make a medical diagnosis, but to establish the occurrence of his in-service injury.  He and his fellow servicemen are competent to do so. 

The Veteran was provided with a VA examination in November 2008.  The examiner stated that the Veteran's major problem was a herniated disc that occurred at work at a steel mill.  He opined that one does not generally rupture a normal disc, that it would have to be degenerative before; however, he could not absolutely state whether or not the Veteran's in-service injuries started a process that eventually led to his herniated disc.  The examiner stated that he generally did not believe that a back strain or facet injury, when the Veteran was 17 to 19 years old, had a significant causation of ultimate herniated disc in the future.  He indicated that a back strain or facet injury could have implied that the Veteran had some degenerative disc disease at a younger age, but that it was nothing unusual. 

The report of a June 2010 VA examination provides a diagnosis of posterior spinal fusion at L3-S1 with mild to moderate multilevel degenerative disc disease.  The report provides the opinion that the current back disability was less likely as not related to any inservice parachute incident or any inservice motorcycle accident, and was at least as likely as not a result of the Veteran's multiple post-service work-related accidents while working for steel companies from September 1965 to 1991.  The examiner provided a rationale for her opinion.  

In July 2010 correspondence, the Veteran's attorney argued that the June 2010 VA examination report was inadequate for rating purposes, in part because it failed to address relevant favorable evidence.  

The Veteran submitted an August 2010 statement from D.C.D., M.D., which provides that the physician had examined the Veteran.  A copy of the examination report was attached.  Dr D.C.C. stated that it was his medical opinion that the Veteran's injuries were more than 50 percent likely to have been caused by his service-related accidents.  

In February 2011, the Board referred the case for an expert opinion from an orthopedist with the Veteran's Health Administration (VHA).  In a March 2011 opinion, the VA examiner stated that it was highly unlikely that the Veteran's current back disability was related to his inservice parachute incident or motorcycle accident.  The VA examiner stated that it was very likely that the Veteran's current back disorder was related to his post-service work-related accident.  

In October 2011, VA requested an Independent Medical Expert (IME) to reconcile the various conflicting medical opinion in the claims file.  The request noted that the March 2011 VHA opinion did not take statements regarding the Veteran's inservice onset of back pain as evidence to be considered.  The IME was to address whether the Veteran's current back disability was related to the inservice parachute incident described by the Veteran or the Veteran's inservice motorcycle accident; whether the Veteran's current low back disorder was etiologically related to his post-service work accidents; and whether the Veteran had any residuals of his reported back injury from the inservice parachute accident or inservice motorcycle accident that were present at the time of the post-service work-related accident, and if so, whether the residuals weakened the Veteran's back and made it more susceptible to injury.  

In a January 2012 report the IME stated that he was a board-certified neurologist with 16+ years of clinical experience beyond internship/residency/fellowship training in neurology.  He reviewed the Veteran's contentions and the relevant medical history, and addressed the etiology of degenerative disc disease.  

The IME expressed the opinion that it was as likely as not that the Veteran's current back disorder was etiologically related to the inservice parachute accident described by the Veteran.  It was as likely as not that the Veteran's current back disorder was etiologically related to his inservice motorcycle accident.  It was as likely as not that the Veteran's current back disorder was etiologically related to his post-service work-related accidents.  It was as likely as not that the Veteran had residuals of his reported back injury from the inservice parachute accident or motorcycle accident, and as likely as not that these residuals weakened the Veteran's back and made it more susceptible to injury.  

Based on the foregoing, and in particular the January 2012 medical opinion from the IME, the Board finds that the evidence demonstrates that the Veteran's current multilevel degenerative disc disease is related to injuries he incurred during active duty.  Therefore, the evidence supports a grant of service connection for multilevel degenerative disc disease.  

Initial Extra-Schedular Evaluation

The November 2009 Joint Motion noted that the April 2009 Board decision erred when it stated that the RO had considered referral of the Veteran's case to the Compensation and Pension Service for an extra-schedular evaluation.  The Joint Motion noted that the Board should have remanded the issue to the RO for consideration as to whether to refer the matter in the first instance.  See Joint Motion at pp. 4-5.  

As a result of the Joint motion, the Board's March 2010 remand requested that the RO submit to the Director, Compensation and Pension Service (Director), the issue of determining whether assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected right knee disability for the time period from February 17, 1998, to December 29, 2002, was warranted. 

In June 2010 correspondence, the Director stated that the evidence showed that "[t]he Veteran has not worked since September 1991 primarily due to his back condition."  See June 2010 correspondence, page 2.  The Director denied entitlement to an extra-schedular evaluation for the Veteran's service-connected right knee disability for the period from February 17, 1998, to December 29, 2002.  

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular evaluation in the first instance, the case has been returned to the Board for its review. 

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of Compensation and Pension Service determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim"). 

As noted by the Joint Motion, in a February 1998 medical record, J.R.B., M.D., indicated that the Veteran was complaining of lumbar pain and knee pain.  Dr. J.R.B. found that the Veteran would not be able to do work-related activity involving prolonged walking, climbing, balancing, kneeling, stooping, bending, prolonged standing or sitting over 20 minutes at a time or frequent or heavy lifting, etc.  In a March 1999 statement, Dr. J.R.B. noted that the Veteran had several conditions, including severe degenerative arthritis of both knees as well as his lumbar spine, and found that, at that point, the Veteran was totally incapable of being employed.  The report of an April 2001 VA examination conducted on a fee-basis provides that, considering the Veteran's occupation of iron worker and millwright, his knee condition rendered him unable to perform that activity.  In June 2002, Dr. J.R.B. indicated that the Veteran's right knee pain could significantly limit functional ability during a flare up of when the knee is used repeatedly. 

The Court has provided a sequential three-step analysis for determining whether a veteran is entitled to have his case referred for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then step two is to determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

As noted, this matter was referred, by the Board, to the Director of the Compensation and Pension Service, thereby determining that the evidence in this case demonstrated such an exceptional disability picture that the available schedular evaluation for the right knee disability was inadequate for the period from February 17, 1998, to December 29, 2002.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board has essentially found that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology for the relevant time period.  Stated another way, the manifestations of the Veteran's right knee traumatic synovitis with incoordination secondary to pain were not wholly encompassed by the schedular criteria, and those criteria were shown to be inadequate.  The Board moreover finds that other factors such as marked interference with employment were attributable to the Veteran's service-connected right knee disability.  Notwithstanding the Compensation and Pension Service Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. 

In light of the foregoing medical evidence, the Board finds that an extraschedular rating for right knee traumatic synovitis with incoordination secondary to pain is in order for the period from February 17, 1998, to December 29, 2002, and that any other interpretation seems contrary to the intent of 38 C.F.R. § 3.321(b)(1).  The next inquiry therefore becomes at what extraschedular rating should the Veteran's service-connected right knee disability be assigned.  There is no particular guidance for the Board to follow in making this determination. 

Given the location and nature of symptoms of the Veteran's service-connected disability, and the lack of specific guidance, the Board finds that the most reasonable and justified course of action is to consider the pertinent criteria for ankylosis of the knee.  Diagnostic Code 5256 provides a 60 percent evaluation for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  

As the medical records show that the Veteran's right knee disability was severe enough to preclude employment from February 17, 1998, to December 29, 2002, the Board concludes that the Veteran's service-connected right knee disability warrants a 60 percent extraschedular rating under Diagnostic Code 5256 for this time period.  38 C.F.R. § 3.321(b)(1). 

	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for multilevel degenerative disc disease is granted.  

An extraschedular disability rating of 60 percent for right knee traumatic synovitis with incoordination secondary to pain for the period from February 17, 1998, to December 29, 2002, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


